Filed 8/7/14 In re A.A. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re A.A., et al., Persons Coming Under                             B252512
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK77899)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SANDRA G.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County,
Rudolph A. Diaz, Judge. Affirmed.
         Lori Siegel, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, and Kim Nemoy, Deputy County Counsel, for
Plaintiff and Respondent.
                                                       ******
       The court took jurisdiction over mother’s four children (ages 8, 4, 2, and newborn)
after the youngest M.L. was born with a positive toxicology for amphetamine. Mother,
Sandra G. challenges the admission of the positive drug test and argues that no
substantial evidence supported jurisdiction. We affirm.
                              FACTS AND PROCEDURE
1. Current Petition and Prior Proceedings
       On May 1, 2013, the Los Angeles County Department of Children and Family
Services (DCFS) filed a petition, which as subsequently sustained, alleged that M.L. was
born with a positive toxicology for amphetamine which placed him and his three siblings
at risk of physical harm. The petition further alleged that mother had an unresolved
history of drug abuse rendering her unable to provide regular care for her children. The
petition alleged that mother had a history of depression and failed to take her prescribed
medication. It also alleged that father, Benjamin J. was unable to provide ongoing care
for the children.1
       Prior history showed that mother failed to protect M.L.’s siblings from a male
companion who fractured mother’s daughter B.S.’s jaw. The male companion also
inflicted domestic violence on mother. Mother initially lied to DCFS, telling a social
worker she had been assaulted by a stranger.
2. DCFS Reports
       An exhibit attached to the detention report indicated that on April 25 and 26, 2013,
M.L.’s “value” for amphetamine was positive. Mother challenged the admission of the
test result. M.L. was born healthy without any withdrawal symptoms. Mother’s older
two children showed no understanding of drugs and never saw mother under the
influence of a controlled substance.
       An unidentified person reported that M.L. tested positive for amphetamine on
April 25, 2013. Mother initially categorically denied drug use. When questioned again

1
      Benjamin was the father of the two younger children. All references to father are
to Benjamin.

                                             2
by a social worker, mother admitted that she used methamphetamine regularly twice a
week but she stated that she stopped when she learned she was pregnant. Subsequently,
mother acknowledged smoking methamphetamine during her pregnancy and stated that
she used the drug to treat her depression. Mother told the social worker that she had been
prescribed medication for depression but did not take the medication.
       On a later date, mother emphatically denied using methamphetamine and denied
admitting that she had. She arranged to have her hair follicle tested, and it indicated a
negative result for methamphetamine. DCFS recommended mother repeat the test at a
DCFS approved laboratory, which mother did and again tested negative. DCFS reported
that the test showed mother did not use controlled substances at the time of the test –
August 21, 2013 – but did not contradict the allegations that she used methamphetamine
during her pregnancy. Mother’s random drug tests also were negative.
       Father told a social worker that DCFS would not release the children to him
because of his criminal history. Father stated that he had been convicted on drug
trafficking and gun charges. Father stated that if the children were released to him he
would like them placed with a close friend.
3. Jurisdictional Hearing
       Prior to the jurisdictional hearing, mother objected to the admission of the test
showing M.L. was positive for amphetamine. She argued that the results were not
authenticated and no explanation of them had been provided. Mother indicated that the
hospital had mishandled M.L.’s toxicology screen. When she testified at the
jurisdictional hearing, mother denied using methamphetamine and testified she was not
prescribed medication for depression. Father did not hear mother tell a social worker she
used methamphetamine.
       DCFS recommended that the children be placed in mother’s custody and mother
be provided family maintenance services.
       The court sustained the allegations as summarized above. It ordered the children
remain in mother’s custody, finding no sufficient detriment to justify removal. Mother


                                              3
was ordered to attend counseling to address depression. She also was required to
participate in a drug and alcohol treatment program. On February 27, 2014, the court
terminated jurisdiction. Mother was ordered to have sole physical and legal custody of
the children.
                                       DISCUSSION
       Mother argues that no substantial evidence supported jurisdiction and therefore the
court’s jurisdictional and dispositional orders must be reversed. Respondent argues the
case is moot because the juvenile court terminated jurisdiction in February 2014.
1. The Case Is Not Moot
       “‘[A] case becomes moot when any ruling by this court can have no practical
impact or provide the parties effectual relief. [Citation.]’” (People v. Gregerson (2011)
202 Cal. App. 4th 306, 321.) “As a general rule, an order terminating juvenile court
jurisdiction renders an appeal from a previous order in the dependency proceedings moot.
[Citation.] However, dismissal for mootness in such circumstances is not automatic, but
‘must be decided on a case-by-case basis.’ [Citations.]” (In re C.C. (2009) 172
Cal. App. 4th 1481, 1488.) Termination of jurisdiction does not render an appeal from a
previous order moot if the appellant would suffer future unfair consequences as a result
of that order. (In re Daisy H. (2011) 192 Cal. App. 4th 713, 716; see also In re Joshua C.
(1994) 24 Cal. App. 4th 1544, 1548.) Here, the jurisdictional finding as to mother, if
erroneous, could impact her in future family law or dependency proceedings. (Ibid.)
2. The Juvenile Court Could Consider M.L.’s Positive Drug Test
       Mother objected to the admission of M.L.’s positive test for amphetamine under
Welfare and Institutions Code section 355.2 That statute provides with exceptions not
relevant here that: “If any party to the jurisdictional hearing raises a timely objection to
the admission of specific hearsay evidence contained in a social study, the specific




2
       Undesignated statutory citations are to the Welfare and Institutions Code.


                                              4
hearsay evidence shall not be sufficient by itself to support a jurisdictional finding or any
ultimate fact upon which a jurisdictional finding is based. . . .” (§ 355, subd. (c)(1).)
       Under this statute, uncorroborated evidence may not be used “as the exclusive
basis for finding jurisdiction . . . .” (In re B.D. (2007) 156 Cal. App. 4th 975, 984.) In this
context, “[c]orroborating evidence is evidence which supports a logical and reasonable
inference that the act described in the hearsay statement occurred.” (In re R.R. (2010)
187 Cal. App. 4th 1264, 1280.) “Corroborating evidence is ‘[e]vidence supplementary to
that already given and tending to strengthen or confirm it [a]dditional evidence of a
different character to the same point.’ [Citation.]” (In re B.D., supra, at p. 984.)
       Here, the drug test was corroborated by mother’s admissions that she used
methamphetamine. She admitted using it regularly and during her pregnancy. This
evidence created a reasonable inference that her newborn child would test positive for a
controlled substance. The court must have credited mother’s admissions – rather than
mother’s subsequent denials – when it concluded that the evidence of the positive drug
test was admissible.
3. Substantial Evidence Supported the Court’s Jurisdictional and Dispositional Orders
       Mother argues no substantial evidence supported jurisdiction. “‘We review the
entire record to determine whether substantial evidence supports the court’s finding. We
resolve all conflicts, and draw all reasonable inferences in support of the findings.
[Citation.] “We do not reweigh the evidence, evaluate the credibility of witnesses or
resolve evidentiary conflicts. The appellant has the burden to demonstrate there is no
evidence of a sufficiently substantial nature to support the findings or orders.”’”
[Citation.] “‘Substantial evidence does not mean any evidence; it must be “‘“substantial”
proof of the essentials which the law requires.’” [Citation.] “To be sufficient to sustain a
juvenile dependency petition[,] the evidence must be ‘“reasonable, credible, and of solid
value’” such that the court reasonably could find the child to be a dependent of the court
by clear and convincing evidence.” [Citation.] A mere “scintilla” of evidence is not
enough.’” (In re Marquis H. (2013) 212 Cal. App. 4th 718, 726.)


                                              5
       “[T]he Legislature has declared, ‘The provision of a home environment free from
the negative effects of substance abuse is a necessary condition for the safety, protection
and physical and emotional well-being of the child. Successful participation in a
treatment program for substance abuse may be considered in evaluating the home
environment.” (§ 300.2.) Exercise of dependency court jurisdiction under section 300,
subdivision (b), is proper when a child is a “of such tender years that the absence of
adequate supervision and care poses an inherent risk to [his or her] physical health and
safety.’ [Citation.]” (In re Christopher R. (2014) 225 Cal. App. 4th 1210, 1216.)
       The allegation that M.L. was born with a positive toxicology for amphetamine
which placed him and his three siblings at risk of physical harm was supported by
substantial evidence. The previously discussed evidence that M.L. was born with a
positive toxicology for amphetamine and mother admitted using methamphetamine
supported the juvenile court’s assumption of jurisdiction. (In re Christopher R., supra,
225 Cal.App.4th at p. 1217.) Mother’s use of methamphetamine while pregnant reflects
a severe lack of judgment supporting the inference that she was unable to responsibly
care for her children.
       Mother’s focus on her negative hair follicle tests is misplaced because the juvenile
court must have credited mother’s admissions, and it is not the function of this court to
reweigh credibility.3 (In re Marquis H., supra, 212 Cal.App.4th at pp. 726-727.) The
juvenile court could have found mother’s in court testimony lacked credibility especially
given that mother lied in a prior proceeding about being assaulted by a stranger.


3
       Because we conclude jurisdiction was appropriate on the basis that M.L. was born
with a positive toxicology for amphetamine placing him and his siblings at risk of harm,
we need not consider whether substantial evidence supported the other grounds. “‘When
a dependency petition alleges multiple grounds for its assertion that a minor comes within
the dependency court’s jurisdiction, a reviewing court can affirm the [trial] court’s
finding of jurisdiction over the minor if any one of the statutory bases for jurisdiction that
are enumerated in the petition is supported by substantial evidence.’” (In re Drake M.
(2012) 211 Cal. App. 4th 754, 762.) Although one of the allegations concerned father,
father did not appeal and does not contest the evidence supporting that allegation.

                                              6
Assuming the juvenile court could have reached a different conclusion, reversal still is
not warranted because substantial evidence supported the juvenile court’s conclusion.
       Finally, mother argues that the dispositional order must be reversed because there
was no basis for jurisdiction. Because jurisdiction was proper this argument lacks merit.
                                     DISPOSITION
       The jurisdictional and dispositional orders are affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       RUBIN, J.




                                             7